Citation Nr: 9920958	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  96-48 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating action 
of the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA), which found that new 
and material evidence to reopen the veteran's claim had not 
been submitted. 

The veteran informed the Board in October 1997 that he would 
be unable to attend a hearing that was scheduled for him in 
January 1998, pursuant to his request.  In March 1999, the 
veteran again informed the Board that he would be unable to 
attend a hearing scheduled in May 1999.  The veteran then 
withdrew his request for a hearing and requested that his 
appeal be forwarded.

The Board remanded the case in November 1997.  At that time, 
the Board noted the veteran's accredited representative's 
argument that a timely notice of disagreement had been filed 
following a March 1994 denial of pension.  That issue was 
referred to the RO for appropriate action.  Upon further 
review, the Board now notes that the veteran was notified in 
March 1994 that his claim seeking non-service connected 
pension benefits was denied.  The Board further notes that 
the veteran did submit a VA Form 9, in November 1994, which 
mentioned the issue of non-service connected pension.  
However, the Board notes that the RO sent the veteran a 
subsequent letter, dated in January 1995, in which they 
stated that it was unclear what the veteran was disagreeing 
with and that his statement would not be treated as a notice 
of disagreement and no statement of the case was necessary.  
The RO further indicated that if the veteran was seeking 
service connection, then he should provide appropriate 
arguments.  Under these circumstances, the assertions of the 
veteran's representative that there is a pending notice of 
disagreement regarding the issue of non-service connected 
pension appears to be incorrect and no further action on the 
issue is required of the RO.


FINDINGS OF FACT

1.  By a July 1995 decision, the RO denied the veteran's 
original claim of service connection for a schizophrenia.  
That decision was not appealed in a timely manner and it is 
final. 

2.  New evidence which bears directly or substantially on the 
specific matter and which is so significant that it must be 
considered to fairly decide the claim has not been associated 
with the claims file since the July 1995 RO decision.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a schizophrenia has not been presented.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 1995 rating action, the RO denied the veteran's 
original claim of service connection for schizophrenia.  At 
that time, the RO considered service medical records, 
numerous private medical reports from the North Carolina 
Division of Mental Health Services, and the Forsyth-Stokes 
Mental Health Center, and the report of an April 1981 VA 
examination.  Based on the evidence then of record, the RO 
concluded that the veteran's currently demonstrated 
schizophrenia was not incurred in service or within one year 
of separation from service, as the medical evidence did not 
demonstrate a diagnosis of schizophrenia until several years 
after service.  That decision was not appealed by the veteran 
and is final.  

A final decision of the RO may not "thereafter be reopened 
or allowed, except as may otherwise be provided by 
regulations not inconsistent with" Title 38 of the United 
States Code.  38 U.S.C.A. § 7105(c) (West 1991).  The 
exception to these rules states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  
38 U.S.C.A. §§ 5108, 7104(b).  Therefore, once a RO decision 
becomes final, the Board does not have jurisdiction to 
consider the previously adjudicated claim unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

Prior to our discussion of the evidence which has been 
submitted since the July 1995 decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") has previously 
held that the Secretary of Veterans Affairs, and, on appeal, 
the Board, were required to perform a two-step analysis when 
a claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material."  Second, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio v. Derwinski, 1 Vet. App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

In a recent decision interpreting and applying a decision of 
the United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), (which 
overruled the legal test previously used to determine the 
"materiality" element of the new-and-material-evidence 
test) the Court held that Hodge now required a three-step 
process for reopening claims.  See Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc),  See also Winters v. West, 12 Vet. 
App. 203, (1999) (en banc).  Under the new Elkins test, the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Federal 
Circuit Court has held that the regulatory standard alone 
must be the test of materiality.  Hodge, supra.  

The Board is required to review all of the evidence submitted 
by an appellant since the last final denial of a claim on any 
basis, to include decisions by the RO or the Board which had 
refused, after having considered newly presented evidence, to 
reopen a previously disallowed claim because of a lack of new 
and material evidence.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  

As to the materiality standard, the Federal Circuit's holding 
in Hodge was recently interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West,  12 Vet. App. 11, 20-21 (1998).  In 
determining whether newly submitted evidence is material 
under the caselaw discussed above, we are further guided by 
the Federal Circuit Court's discussion of the "uniquely pro-
claimant" quality of the veterans' benefits system such 
that, although "not every piece of new evidence is 
'material' . . . we are concerned . . . that some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, supra, at 1363.  Finally, the credibility of new 
evidence is assumed for the limited purpose of determining 
whether it is material.  Justus v. Principi, 3 Vet. App. 510 
(1992).

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the July 1995 RO decision.  In denying the veteran's 
original claim, the RO noted that service medical records 
were negative for psychiatric complaints and there was no 
evidence of schizophrenia within one year of the veteran's 
separation from service.  

When the Board initially reviewed the veteran's claim in 
November 1997, it was noted, inter alia, that records 
considered by the Social Security Administration (SSA) in 
that agency's determination that the veteran was disabled 
were not part of the record.  The case was remanded to obtain 
those records.

Recently received evidence includes the records considered by 
SSA, numerous private treatment records, and reports 
referable to VA treatment of the veteran.  Some of the 
additional evidence is "new" in the sense that the cited 
materials were not available at the time of the July 1995 RO 
decision, and they demonstrate additional treatment of the 
veteran's diagnosis schizophrenia.  However, the Board finds 
that none of the "new" evidence is "material" because none 
of it is sufficiently probative of the issue of service 
connection in that it does not supply evidence the absence of 
which was a specified basis for the last disallowance.  That 
is, none of the recently received evidence relates the onset 
of the veteran's schizophrenia to service or within one year 
of separation from service.  

Regarding the onset of the veteran's schizophrenia, the 
records considered by SSA include an undated psychiatric 
summary which noted that the veteran was first hospitalized 
due to psychiatric reasons in 1982 and most recently seen in 
March 1990.  Also included are discharge summaries pertaining 
to psychiatric hospitalizations beginning in 1982.  Notations 
within those summaries reference the veteran's mother's 
report that he had been showing signs of mental illness since 
service.  The Board notes, however, that none of the records 
contain any independent medical opinion which affirmatively 
links the veteran's psychiatric disorder either to service or 
the one-year period following service.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  As for the veteran's mother's statements 
attributing the onset of the schizophrenia to service, 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" satisfying the Grottveit v. Brown, 5 Vet. App. 91 
(1993), requirement imposed on a claimant of submitting 
sufficient evidence to render a claim well-grounded.  Such 
evidence cannot enjoy the presumption of truthfulness 
accorded by Justus v. Principi, 3 Vet. App. 510 (1992) 
because a medical professional is not competent to opine as 
to matters outside the scope of his expertise, and a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).

The recently submitted VA medical records and private 
treatment reports likewise do not supply information which 
addresses the basis for the previous denial of service 
connection.  The records include diagnoses of schizophrenia, 
but do not include any comment on etiology.  

Thus, the Board concludes that new and material evidence has 
not been submitted for the purpose of reopening the claim of 
service connection for schizophrenia.


ORDER

As new and material evidence to reopen the claim of service 
connection for schizophrenia has not been submitted, the 
appeal is denied.  


		
	BRIAN LEMOINE 
	Acting Member, Board of Veterans' Appeals

 

